Case: 21-10043     Document: 00515982338          Page: 1    Date Filed: 08/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 17, 2021
                                   No. 21-10043                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Paul Terry Perdue,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CV-3515


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Paul Terry Perdue, federal prisoner # 54528-177, appeals the denial of
   his motion for compassionate release under the First Step Act. See 18 U.S.C.
   § 3582(c)(1)(A)(i). The district court denied Perdue’s motion without the
   benefit of intervening Fifth Circuit authority. Therefore, we VACATE the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10043     Document: 00515982338          Page: 2    Date Filed: 08/17/2021




                                   No. 21-10043


   district court’s order and REMAND for further consideration in light of
   United States v. Shkambi, 993 F.3d 388 (5th Cir. 2021).




                                        2